Opinion issued January 13, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01132-CR
———————————
IN RE Julian Mata, Jr., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relator,
Julian Mata, Jr., has filed a pro se petition for writ of mandamus, seeking
reversal of the judgment of conviction in the underlying proceeding and
rendition of a judgment of acquittal.    
We deny the petition for
writ of mandamus.
 
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          According to relator’s petition,
he pleaded guilty to the offense of capital murder in case number 718835 in the
185th District Court of Harris County, Texas. 
Relator names as respondent the Honorable H. Lon Harper, former judge of
the 185th District Court.  We take
judicial notice that the Honorable Susan Brown is now judge of that court.